J-S48006-16
J-S48007-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

GEORGE WAYNE BROOKS

                      Appellant                No. 842 WDA 2015


               Appeal from the PCRA Order April 20, 2015
           In the Court of Common Pleas of Allegheny County
          Criminal Division at No(s): CP-02-CR-0008889-1975


                                          IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

GEORGE RAHSAAN BROOKS

                      Appellant                No. 188 WDA 2016


             Appeal from the PCRA Order November 5, 2015
           In the Court of Common Pleas of Allegheny County
          Criminal Division at No(s): CP-02-CR-0008889-1975


BEFORE: BOWES, DUBOW AND MUSMANNO, JJ.

JUDGMENT ORDER BY BOWES, J:                     FILED JUNE 24, 2016
J-S48006-16
J-S48007-16


       George Wayne Brooks a/k/a George Rahsaan Brooks appeals from two

orders denying him relief in this 1975 criminal case.1 We affirm.

       Appellant was sentenced to life imprisonment after a jury convicted

him on May 18, 1976, of second-degree murder and robbery. The victim,

Michael Miller, was killed during a robbery, and, before he died, Miller

identified Appellant as his assailant.           On direct appeal, we affirmed.

Commonwealth v. Brooks, 484 A.2d 811 (Pa.Super. 1984) (unpublished

memorandum). Appellant filed three unsuccessful petitions under the now-

repealed Post Conviction Hearing Act.            He then filed five fruitless PCRA

petitions.    In a 2006 appeal from denial of his first PCRA petition, we

concluded that Appellant’s judgment of sentence became final on February

5, 1982, and that a PCRA petition filed on June 16, 2004, was untimely.

Commonwealth v. Brooks, 898 A.2d 1124 (Pa.Super. 2006) (unpublished

memorandum)

       The petitions pertinent to this appeal include another PCRA petition,

and a document labeled as a misconduct complaint against the district

attorney. The trial court properly treated both requests for relief as PCRA

petitions and dismissed them as untimely. 42 Pa.C.S. § 9542 (“The action

established in this subchapter shall be the sole means of obtaining collateral

____________________________________________


1
  We note that the appeal from the April 20, 2015 order is considered timely
under the prisoner mailbox rule.



                                           -2-
J-S48006-16
J-S48007-16


relief and encompasses all other common law and statutory remedies for the

same purpose that exist when this subchapter takes effect, including habeas

corpus and coram nobis.”); 42 Pa.C.S. § 9545(b)(1) (all PCRA petitions must

be filed within one year of when a PCRA petitioner’s judgment of sentence

becomes final). These appeals followed.

      This Court’s “standard of review of the denial of a PCRA petition is

limited to examining whether the evidence of record supports the court's

determination    and   whether   its    decision   is   free   of   legal   error.”

Commonwealth v. Smith, 121 A.3d 1049, 1052 (Pa.Super. 2015). Herein,

at 842 WDA 2016, Appellant’s arguments are indecipherable, and we are

unable discern the grounds upon which he is challenging his judgment of

sentence.   Critically, Appellant fails to indicate either how his request for

relief falls outside of the ambit of the PCRA or how the PCRA petition in

question was timely. 42 Pa.C.S. § 9545(b)(1) (PCRA petitioner has burden of

pleading and proving that one of the three exceptions to the one-year time

bar apply to his claim).

      In his brief at 188 WDA 2016, Appellant avers that his sentence his

illegal; any averment regarding the legality of a sentence must be brought in

a timely PCRA petition. Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa.

1999) (“Although legality of sentence is always subject to review within the

PCRA, claims must still first satisfy the PCRA's time limits or one of the

exceptions thereto.”); see also Commonwealth v. Jackson, 30 A.3d 516

                                       -3-
J-S48006-16
J-S48007-16


(Pa.Super. 2011). Again, in this brief, Appellant invokes no exception to the

one-year time bar outlined in § 9545(b)(1). Hence, we affirm.

     Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/24/2016




                                    -4-